DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
In response to the Election/Restriction requirement mailed on 11/19/21, the applicant has elected Group I, claims 26-34 and has canceled all claims directed to Group 2. Therefore the examiner has treated this an election without traverse of claim I.

Claim Objections
Claims 26-34 are objected to because of the following informalities:  
As to claim 26, MPEP 608.01(i) includes the requirements of 37 CFR 1.75, with part (i) stating, “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.” While the term “should” does not absolutely require the claims to follow this format it does help in establishing the metes and bounds of the claim by clearly indicating which structural elements are required. The examiner suggests amending claim 26 to follow 37 CFR 1.75(i) and provide line indentations for each element.
As to claim 26, line 7 recites “the needle guiding element”. Lines 3-4 referred to “a guiding element” but did not use the term “needle”. The examiner will assume these were meant to refer to the same thing but the language should be amended to be consistent. The examiner notes that claims 31 and 32 also refer to “the needle guiding element”.
As to claim 27, “surface” in line 2 should read “surfaces”.
Claims 27-34 are objected to as they depend from claim 26.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a needle insertion release mechanism configured to disengage the cam engaging element to enable rotation of the cam member caused by the spring element” in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 26-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the circumference of an outer surface of the cam housing" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the needle insertion movement" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the needle retraction movement" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the claim member" in line 15.  There is insufficient antecedent basis for this limitation in the claim. The examiner will assume that this was meant to recite “the cam member”.
Claim 27 recites the limitation "the circumference of the cam member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Multiple limitations in Claim 27 are confusing. The wording of “a needle holder guide disposed around the circumference of the cam member along a first portion with a first gradient portion configured for the needle insertion movement followed by a second gradient portion configured for the needle retraction movement” is unclear as to which part “a first portion”, “a first gradient portion”, and “a second gradient portion” are part of (e.g. the needle holder guide, the cam member, or some other part). Furthermore, similar limitations were already recited in claim 26, and it is not apparent whether these are referring to the same or different limitations than claim 26.
Claim 29 recites the limitations “a cam housing containing a spring element configured to impart angular movement to the cam member”. Similar limitations were already recited in claim 26, creating 
Claim 31 recites “the said housing” in line 4. However, multiple housings were previously claimed making line 4 unclear as to which housing is being referred to. The examiner will assume that line 4 is intended to refer to the needle housing introduced in line 2 of the same claim.
Claim 33 recites the limitation "the function of sealing between the inlet channel and the cannula” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 27-34 are rejected as they depend from a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 recites the limitations “a cam housing containing a spring element configured to impart angular movement to the cam member”. Similar limitations were already recited in claim 26, creating confusion as to whether claim 29 actually further limits claim 26. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
No Claims are currently allowed.

With regard to claim 26, the closest prior art appears to be Politis et al. (US 2014/0058353 A1, hereafter 'Politis') (US document corresponding to WO 2012/108955, cited by applicant). Somewhat similarly to what was noted in the International Search Report (ISR) submitted by the applicant on 7/30/2019, Politis discloses a drug delivery device (200; see Figs. 19-27) comprising a transdermal delivery system (para 0160) having a needle actuation mechanism and a needle assembly comprising a needle (246) connected to a needle holder (bottom protruding portion of needle hub 216 which surrounds top of 246), a cannula (244) connected to a cannula holder (septum 242; as seen in at least Fig. 25, the septum 242 holds top of 244), and a guiding element (cam track 222) configured to guide axial displacement of the needle and the cannula (para 0114), the needle actuation mechanism comprising a cam member (216) having a cam housing (210; the examiner notes that the rotary hub 216 “has” the housing 210 in the sense that it cooperates therewith) and a spring (212) housed inside the cam housing in order to impart rotational movement to the cam member relative to the needle guiding element (para 0114), said needle and cannula holders comprising each an engagement portion (follower pin 218, and any portion of septum 242 that engage seals 234, respectively), wherein the engagement portion of the needle holder is configured to engage with a first (224) and a second (226) cam surface and the engagement portion of the cannula holder is configured to engage with a locking surface (seals 234), the first and second cam surfaces being arranged around the circumference of an inner surface of the cam housing (210) along a first portion with a first gradient  configured for the needle insertion movement (para 0112, 0114) followed by a second portion with a second gradient configured for the needle retraction movement (para 0114) such that the needle and the cannula are moved from a retracted position to an extended position upon rotation of the cam member through a first predetermined angle (Figs. 22-27; para 0114), and such that the needle is brought back in the retracted position upon further rotation of said cam member through a second predetermined angle (Figs. 22-27, para 0114), whereby during rotation through said second predetermined angle, the engagement portion of the cannula holder abuts against the locking surface to maintain the cannula in the extended position configured for transdermal delivery (Fig. 26-27, para 0114).
inner surface of the cam housing (210), and not an outer surface of the cam housing (210) as claimed. The examiner disagrees with the ISR and feels that one having ordinary skill in the art would not consider a surface on the inside of upper housing 210 as “an outer surface of the cam housing”, especially in view of the instant drawings which show first and second cam surfaces 62a, 62b disposed around an outer circumference of the cam housing 58 (see at least Figs 10a-10c). Therefore the examiner believes that Politis is silent to the first and second cam surfaces being arranged around the circumference of an outer surface of the cam housing. No reference was found that would have made it obvious to modify Politis to satisfy the above limitation in combination with the rest of the elements of claim 26.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/James D Ponton/Examiner, Art Unit 3783